Beck, P. J.
McDuffie Oil and Fertilizer Company brought suit in the superior court against John A. Sims, alleging that the plaintiff was the owner of a fi. fa. in its favor against W. J. Huffman, issued from the superior court of Columbia County, September 28, 1915, for a stated principal sum, attorney’s fees, and costs; that there was a balance due on the fi. fa.; that on March 29, 1916, a fi. fa. was issued against said Huffman in favor of the defendant in this suit, John A. Sims, for a stated sum, together with interest and costs; that the fi. fa. in favor of the plaintiff was duly entered on the execution docket; that the sheriff of Columbia County levied the execution in favor of Sims on certain realty on May 9, 1921, and sold the property levied on to one Walton, giving to the purchaser a sheriff’s deed on July 23, 1921, and turned over to Sims the proceeds of the sale, $331, a *522sum less than the amount of the balance due on plaintiff’s fi. fa. The plaintiff in this suit demanded of the defendant that he pay over to it the amount received from the sale of the land. This the defendant, refused to do; and petitioner prayed, for judgment against Sims, and that he be “ ordered to pay over to petitioner the amount paid to him by the sheriff from the sale of the land;” and for process. To the petition the defendant demurred on the ground that the petition did not state a cause of action, and upon other grounds of demurrer, both general and special. The demurrer was sustained, and the defendant excepted. Held, that this court is without jurisdiction to entertain and decide the case, and that the Coui't of Appeals has jurisdiction. King v. Rodgers, 147 Ga. 464 (94 S. E. 580); Williams v. Farmers State Bank, 147 Ga. 569 (94 S. E. 998); Burress v. Montgomery, 148 Ga. 548 (97 S. E. 538.) It is .therefoi'e ordered that the case be
No. 3405.
April 18, 1923.
Petition. Before Judge Hammond. Bichmond superior court. August 5, 1922.
J. B. Burnside and J. B. Bowden, for plaintiff.
Hamilton Phinizy, for defendant.

Transferred to the Cowt of Appeals.


All the Justices concur.